DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0306640; hereinafter Pang) in view of Wang (US 2020/0149956), and further in view of Riehl et al. (US 2020/0394378; hereinafter Riehl). 
Regarding claim 1:
Pang discloses an electronic device panel (see Fig. 8a), comprising a photoelectric sensing region (see Fig. 8a, optical detection region 31) and a photoelectric processing unit (see Figs. 9, 11 or 12), wherein the photoelectric processing unit comprises:
an optical sensing device in the photoelectric sensing region, configured to sense the photoelectric sensing region, so as to obtain a texture image data signal (see Fig. 9 and paragraphs 90-91; the fingerprint detection sub-region 312 detects the fingerprint), and sense ambient light in the photoelectric sensing region, so as to obtain an ambient light detection electrical signal (see paragraph 91; “a first sensing unit 32, which is dedicated for performing ambient light intensity detection”); and
a signal processing device, configured to process the texture image data signal and the ambient light detection electrical signal (see Fig. 7 and paragraph 91, the main control unit 4 corresponds to the signal processing device),
wherein the optical sensing device comprises an imaging array (see Fig. 9, second sensing units 33) and a photoelectric sensor (see Fig. 9, first sensing unit 32),
the imaging array is configured to sense the photoelectric sensing region to obtain the texture image data signal (see paragraphs 38 and 91), and
the photoelectric sensor is configured to sense the ambient light in the photoelectric sensing region to obtain the ambient light detection electrical signal (see paragraph 91),
the imaging array and the photoelectric sensor are on a same substrate (see paragraph 39; “the light sensor is integrated in the optical fingerprint sensor, so that the optical fingerprint sensor has both a fingerprint detection function and a light intensity detection function”; integrated light sensor and optical fingerprint sensor requires the light sensor and the optical fingerprint sensor to be on the same substrate), the imaging array comprises a plurality of imaging array units (see Fig. 9), and
the electronic device panel further comprises a light source array, wherein the light source array comprises a plurality of light source units, and the plurality of light source units are at least partially within the photoelectric sensing region and are configured to emit light according to a light emission signal, so as to provide illumination light for texture image detection (see Fig. 2a and paragraph 35; the display includes a plurality of display pixels which are the light source array); 
the electronic device panel is a display panel that comprises a display region (see Fig. 1, display region 25), the display region comprises a display pixel array (see paragraph 37; OLED), the display pixel array comprises a plurality of display pixel units (see paragraph 37; OLED display pixel units), and each of the display pixel units comprises a display sub-pixel unit (OLED display pixel unit is a display sub-pixel unit), and
the light source array comprises at least part of the display pixel array, each of the plurality of light source units comprises one or more display pixel units or one or more display sub-pixel units (see paragraph 37), and the photoelectric sensing region is within the display region (see Fig. 8a and paragraph 87), 
illumination light required by the optical sensing device for realizing the texture image detection and light relying on which the optical sensing device senses the ambient light are both visible light (the light for texture image detection and the light for ambient light detection are both inherently both visible light). 
Pang does not disclose the photoelectric sensor is between adjacent imaging array units within the imaging array.
In the same field of endeavor, Wang discloses an electronic device panel (see Fig. 1), comprising an optical sensing device (see Fig. 5),
wherein the optical sensing device comprises an imaging array and a photoelectric sensor (see Fig. 6; package material 320 includes an image sensor array 103 and a photoelectric sensor 105),
the photoelectric sensor is between adjacent imaging array units within the imaging array (see Fig. 6; the photoelectric sensor 105 is within the image sensor array 103). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang such that the photoelectric sensor is between adjacent imaging array units within the imaging array as taught by Wang. One of ordinary skill in the art would have been motivated to do this because the function of the image sensor and the function of the photoelectric sensor can be implemented by using the same photosensitive unit, thereby reducing the complexity and the cost for designing the device (see Wang, paragraph 17).
Pang does not disclose the illumination light required by the optical sensing device for realizing the texture image detection and light relying on which the optical sensing device senses the ambient light having different colors.  
However, in the same field of endeavor, Riehl discloses an electronic device panel, wherein illumination light required by the optical sensing device for realizing the texture image detection and light relying on which the optical sensing device senses the ambient light are both visible light and have different colors (see paragraphs 28, 37 and 72; the light for texture image detection can be a sequence of red, green and blue light, or a single color light, such as either red, green or blue; the light for ambient light detection is white light; both lights are visible and having different colors).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang such that illumination light required by the optical sensing device for realizing the texture image detection and light relying on which the optical sensing device senses the ambient light are both visible light and have different colors as taught by Riehl. One of ordinary skill in the art would have been motivated to do this because illumination color can be optimized for skin tone (see Riehl, paragraph 38). 
Regarding claim 5:
Pang, Wang and Riehl disclose all the features in claim 1.  Pang further discloses the electronic device panel, wherein the photoelectric sensing region is a fingerprint identification region, the texture image data signal is a fingerprint image data signal (see paragraphs 38 and 91), and
the optical sensing device is configured to sense the photoelectric sensing region to obtain the fingerprint image data signal (see paragraph 91; “The plurality of second sensing units is arranged in the fingerprint detection sub-region 312, and is configured to perform the fingerprint detection function’).
Regarding claim 6:
Pang, Wang and Riehl disclose all the features in claim 1.  Pang further discloses the electronic device panel, wherein the signal processing device comprises a first processing circuit that is used for the texture image data signal and a second processing circuit that is used for the ambient light detection electrical signal (see paragraph 91; “a sensing unit in the light intensity detection sub -region 311 and a sensing unit (that is, a fingerprint detection unit) in the fingerprint detection sub-region 312 are independent of each other both in structure and function’), and
the first processing circuit and the second processing circuit are integrated on a same circuit board or integrated in a same chip (see paragraphs 88 and 89; both the intensity detection circuit and the fingerprint detection circuit are implemented on the in-display light intensity detection middleware in the operating system).
Regarding claim 13:
Claim 13 recites similar limitations as claim 1. Hence, claim 13 is rejected under the same reason as discussed above in claim 1.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Wang and Riehl as applied to claim 1 above, and further in view of Hung et al. (US 2016/0063299; hereinafter Hung).
Regarding claim 7:
Pang, Wang, and Riehl disclose all the features in claim 1. However, Pang, Wang, and Riehl do not disclose the electronic device panel, wherein the optical sensing device and the signal processing device are on a same circuit board, and the optical sensing device is electrically connected to the signal processing device.
In the same field of endeavor, Hung discloses an electronic device panel, wherein the optical sensing device and the signal processing device are on a same circuit board, and the optical sensing device is electrically connected to the signal processing device (see Fig. 1; the sensor 11 and the processing unit 13 are on the same circuit board 30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Pang in view of Wang and Riehl such that the optical sensing device and the signal processing device are on a same circuit board, and the optical sensing device is electrically connected to the signal processing device as taught by Hung. One of ordinary skill in the art would have been motivated to do this because design choice. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any kind of arrangement of the optical sensing device and the signal processing device in order to detect light and process light, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 14:
Claim 14 recites similar limitations as claim 7. Hence, claim 14 is rejected under the same reason as discussed above in claim 7.
Claims 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Wang and Riehl as applied to claim 1 above, and further in view of Zhou (US 2020/0034601).
Regarding claim 8:
Pang, Wang, and Riehl disclose all the features in claim 1. Pang and Wang do not disclose the electronic device panel, wherein the controller is configured to:
control the optical sensing device to detect the ambient light in the photoelectric sensing region;
determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device;
determine whether a condition of texture image detection is satisfied in a case where the ambient light is weakened; and
control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied.
In the same field of endeavor, Zhou discloses an electronic device panel comprising a controller (see Fig. 1B, Application processor 1010), wherein the controller is configured to:
control the optical sensing device to detect the ambient light in the photoelectric sensing region (see Fig. 4; step 401-402);
determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device (see Fig. 4, step 403);
determine whether a condition of texture image detection is satisfied in a case where the ambient light is weakened (see Fig. 4, step 404; current time falls within a preset-night time interval corresponds to a condition of texture image detection); and
control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied (see Fig. 4, step 405).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang  and Riehl such that the controller is configured to: control the optical sensing device to detect the ambient light in the photoelectric sensing region; determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device; determine whether a condition of texture image detection is satisfied in a case where the ambient light is weakened; and control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied, as taught by Zhou. One of ordinary skill in the art would have been motivated to do this because it is possible to prevent the fingerprint collection from being triggered due to an accidental operation, without triggering the internal light source of the optical fingerprint recognition module to work, thereby saving the power consumption of the optical fingerprint recognition module (see Zhou, paragraph 44).
Regarding claim 10:
Pang, Wang, Riehl disclose all the features in claim 9. Pang, Wang, and Riehl do not disclose the electronic device panel, wherein the controller is configured to: increase luminous brightness of the light source array in the photoelectric sensing region in response to a processing result of the photoelectric processing unit.
In the same field of endeavor, Zhou discloses an electronic device panel comprising a controller (see Fig. 1B, application processor 101), wherein the controller is configured to:
increase luminous brightness of the light source array in the photoelectric sensing region in response to a processing result of the photoelectric processing unit (see paragraph 39; “the internal light source 1031 emits lights having a strong target light source intensity for fingerprint collection” which corresponds to increase luminous brightness).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang and Riehl such that the controller is configured to increase luminous brightness of the light source array in the photoelectric sensing region in response to a processing result of the photoelectric processing unit as taught by Zhou. One of ordinary skill in the art would have been motivated to do this because accurate fingerprint detection can be realized.
Regarding claim 11:
Pang, Wang, Riehl and Zhou disclose all the features n claim 10. Pang further discloses the electronic device panel, wherein the controller is further configured to:
light at least part of the light source units in the photoelectric sensing region or light a sub-array that is formed by at least part of the light source units, so as to provide the illumination light for the texture image detection (see paragraph 35, “ the optical fingerprint sensor may be reuse some functions of the display (for example, using a self-luminous display pixel of the display as a light source”).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Song et al. (US 2017/0300736; hereinafter Song), and further in view of Xu (US 2021/0027037). 
Regarding claim 16:
Zhou discloses a processing method for an electronic device, wherein the electronic device comprises a photoelectric sensing region (see Fig. 1A; optical fingerprint recognition module 120), and the processing method comprises:
detecting ambient light in the photoelectric sensing region, so as to obtain an ambient light detection electrical signal (see Fig. 3, step 301-302);
determining whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal (see Fig. 3, step 303);
determining whether a condition of texture image detection is satisfied in a case where the ambient light is weakened (see Fig. 3, step 304; current time falls within a preset-night time interval corresponds to a condition of texture image detection); and

sensing the photoelectric sensing region to obtain a texture image data signal in a case where the condition of the texture image detection is satisfied (see Fig. 3, step 305).
Zhou does not disclose the processing, wherein the condition of the texture image detection comprises: a proximity sensor sensing that an operator is approaching the photoelectric sensing region.
In the same field of endeavor, Song discloses a method, wherein the condition of the texture image detection comprises:
a proximity sensor sensing that an operator is approaching the photoelectric sensing region (see paragraph 75; luminance sensor is a proximity sensor that detects the approaching of a finger of an operator).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou such that the condition of the texture image detection comprises: a proximity sensor sensing that an operator is approaching the photoelectric sensing region as taught by Song. One of ordinary skill in the art would have been motivated to do this because fingerprint sensor can be subsequently activated to detect fingerprint information (see Song, paragraph 75).
Zhou further discloses the processing method, further comprising:
processing the texture image data signal to perform a texture identification operation (see paragraph 4; the obtained fingerprint is compared with the pre-stored fingerprint image), and 
performing a system operation or an application operation that is performed subsequently in a case where the texture identification operation is successful (see paragraph 3; when the fingerprint is authenticated, the terminal is unlocked or payment operation can be performed).
Zhou and Song do not disclose only in response to that the texture identification operation is successful, reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification.
In the same field of endeavor, Xu discloses a processing method for an electronic device, wherein only in response to that the texture identification operation is successful, reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification (see Fig. 4, steps 406 and 407; also see paragraphs 92-95). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view of Song such that only in response to that the texture identification operation is successful, reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification as taught by Xu. One of ordinary skill in the art would have been motivated to do this because power consumption of the screen of the mobile terminal can be reduced, and service life of the mobile device can be extended (see Xu, paragraph 95). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Song and Xu as applied to claim 16 above, and further in view of Kim et al. (US 2020/0320269; hereinafter Kim).
Regarding claim 18:
Zhou, Song, and Xu disclose all the features in claim 16. Zhou, Song, and Xu do not disclose the processing method, further comprising: increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails.
In the same field of endeavor, Kim discloses a processing method comprising:
increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails (see paragraphs 260- 264).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view of Song and Xu to include increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails, as taught by Kim. One of ordinary skill in the art would have been motivated to do this because false rejection of the fingerprint authentication can be avoided.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625